Citation Nr: 0807578	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1970 and from April 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.

In December 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a June 2006 
statement of the case, a DRO addressed his claim de novo as 
part of the appeal process. See 38 CFR § 3.2600 (2007).  
Accordingly, the Board considers the claim to have been 
properly adjudicated at the RO level.

Further, in his substantive appeal, the veteran requested a 
Board hearing at the RO; he subsequently withdrew this 
request in July 2007.


FINDING OF FACT

A diagnosis of PTSD is not currently shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Pursuant to 38 C.F. R. § 4.125(a), a PTSD diagnosis must 
conform to the DSM-IV.  Under DSM-IV, PTSD involves exposure 
to a traumatic event, which is persistently reexperienced, 
and in which there is persistent avoidance of stimuli 
associated with the trauma and persistent symptoms of 
increased arousal not present before the trauma.  DSM-IV, 
309.81.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the preponderance of the evidence does 
not support a diagnosis of PTSD which meets the criteria 
under DSM-IV.  Rather, the Board finds that the medical 
evidence reflects that the veteran does not have PTSD.  In 
point of fact, a December 2004 VA mental health consult note 
concluded that he did not present a diagnosis of PTSD and 
instead diagnosed him with depression.  

Specifically, a diagnosis of "depression, r/o PTSD" ruling 
out PTSD was rendered at that time.  Furthermore, subsequent 
VA mental health treatment records dated from 2005 through 
2007 are consistent with that finding.  The Board 
acknowledges the veteran's complaints of depression and his 
use of medication to treat his depressive symptoms.  However, 
the overall competent evidence of record does not support a 
current finding of PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that for the purposes of establishing service connection for 
PTSD, there must be an unequivocal current diagnosis of PTSD.  
Similarly, the Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

In determining that the veteran does not have a current 
diagnosis of PTSD, the Board acknowledges his own belief that 
he has PTSD that was incurred in active duty.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the competent evidence fails to show a current 
diagnosis of PTSD that conforms with 38 C.F.R. § 4.125(a).  
Without a current diagnosis, the appeal must necessarily be 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July and August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  These letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Regarding the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a remand for a VA 
examination is not in order.  In particular, the evidence 
does not support the first two factors of 38 C.F.R. 
§ 3.159(c)(4).  Namely, there is no competent evidence of a 
current disability.  Therefore, remand for a VA examination 
is not warranted.

The Board also acknowledges a Memorandum in the claims file 
from the RO dated March 2007 that makes a formal finding of a 
lack of information required to corroborate stressor(s) 
associated with a claim for service connection for PTSD from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), Marine Corps, National Archives, and the Records 
Administration.  Therefore, a records research request has 
not been made to the JSRRC.

In this regard, the record contains two requests sent from 
the RO to the veteran requesting further information 
pertaining to his claimed in-service stressors dated in July 
2005 and January 2007.  In response to the July 2005 letter, 
the veteran submitted a PTSD questionnaire in August 2005.  
However, his answers to the questionnaire only indicated that 
he was stationed at Chu Li and that he could not recall any 
events or individuals.  He never responded to the second 
request for further information sent to him in January 2007.  

As such, the RO determined there was in sufficient 
information to corroborate his claimed stressor(s) associated 
with the issue on appeal.  The burden lies on the veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, he 
also has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Moreover, as discussed above, there is no probative medical 
evidence indicating that the veteran has a diagnosis PTSD in 
accordance with the DSM-IV.  Indeed, the competent evidence 
of record reflects a diagnosis of depression.  Moreover, lay 
statements indicating symptoms of PTSD do not demonstrate a 
diagnosis of PTSD in accordance with the DSM-IV.  

The Board finds that a remand for additional development to 
obtain a response from the JSRRC is not necessary in the 
present case.  While further development may be possible to 
verify a stressor, the veteran would still be precluded from 
entitlement to service connection for PTSD because the 
evidence does not establish a current diagnosis of PTSD.     

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
medical and personnel records and VA outpatient treatment 
records.  The veteran submitted statements in support of his 
claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


